UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to Commission file number: 000-27648 MAGICJACK VOCALTEC LTD. (Exact name or Registrant as specified in this charter) STATE OF ISRAEL (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12 BENNY GAON STREET, BUILDING 2B POLEG INDUSTRIAL AREA, NETANYA, ISRAEL 42504 (Address of principal executive offices, including zip code) (561) 749-2255 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer ¨Accelerated filerxNon-accelerated filer ¨Smaller reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x There were18,717,823 shares of ordinary shares with no par value outstanding at July 31, 2013. TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Unaudited) 5 Condensed Consolidated Statement of Capital Deficit (Unaudited) 6 Condensed Consolidated Statements of Cash Flows (Unaudited) 7 - 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 29 ITEM 4. Controls and Procedures 30 PART II: OTHER INFORMATION ITEM 1. Legal Proceedings 31 ITEM 1A. Risk Factors 31 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 ITEM 3. Defaults Upon Senior Securities 31 ITEM 4. Mine Safety Disclosures 31 ITEM 5. Other Information 31 ITEM 6. Exhibits 32 DEFINITIONS In this quarterly report on Form 10-Q, unless the context otherwise requires: · references to “magicJack VocalTec,” the ”Company,” “we,” “us” or “our” are to magicJack VocalTec Ltd., a company organized under the laws of the State of Israel (the “Registrant”), and its subsidiaries; · references to “ordinary shares”, “our shares” and similar expressions refer to the Registrant’s Ordinary Shares, no par value; · references to “$” or “dollars” are to U.S. dollars and all references to “NIS” are to New Israeli Shekels. Except as otherwise indicated, financial statements of, and information regarding, magicJack VocalTec are presented in U.S. dollars; · references to the “Exchange Act” are to the Securities Exchange Act of 1934, as amended; · references to “NASDAQ” are to the NASDAQ Global Stock Market;and · references to the “SEC” are to the United States Securities and Exchange Commission. · references to the “magicJack devices” are to the original magicJack®, the magicJack PLUSTM and the New magicJack PLUS. 2 PART I – FINANCIAL INFORMATION ITEM 1.Consolidated Financial Statements MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities, at fair value Accounts receivable, net of allowance for doubtful accounts and billing adjustments of $5,427 and $20,498, respectively Inventories Deferred costs Deferred tax assets, curent Prepaid income taxes 98 Deposits and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax assets, non-curent Deposits and other non-current assets Total assets $ $ LIABILITIES AND CAPITAL DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenue, current portion Total current liabilities Deferred revenue, net of current portion Other non-current liabilities Total liabilities Commitments and contingencies (Note 9) Capital deficit: Ordinary shares, No par value; 100,000 shares authorized; 24,728 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive loss ) ) Treasury stock (6,176 and 6,018 shares, respectively) ) ) Accumulated deficit ) ) Total capital deficit ) ) Total liabilities and capital deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share information) For the Three Months Ended For the Six Months Ended June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net revenues $ Cost of revenues Gross profit Operating expenses: Advertising General and administrative Research and development Total operating expenses Operating income Other income (expense): Gains on investments Interest and dividend income 74 Interest expense ) Fair value (loss) gain on common equity put options - ) ) Other income, net - 11 1 21 Total other income (expense) ) ) Income before income taxes Income tax expense 19 49 Net income $ Income per ordinary share: Basic $ Diluted $ Weighted average ordinary shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) For the Three Months Ended For the Six Months Ended June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net income $ Other comprehensive income (loss): Reclassification of unrealized (gain) loss on marketable securities to gains on investments ) Net unrealized loss on marketable securities ) Comprehensive income $ See accompanying notes to condensed consolidated financial statements. 5 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CAPITAL DEFICIT (in thousands) Ordinary Shares Additional Paid-in Accumulated Other Comprehensive Treasury Stock Accumulated Total Capital Number Amount Capital Loss Number Amount Deficit Deficit Balance, January 1, 2013 $ $ $ ) ) $ ) $ ) $ ) Treasury stock issued to settle liability - - ) - 32 - Purchase of treasury stock - ) ) - ) Unrealized loss on marketable securities - - - ) - - - ) Net income - Balance, June 30, 2013 (unaudited) $ $ $ ) ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements. 6 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the Six Months Ended June 30, (Unaudited) (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for doubtful accounts and billing adjustments Share-based issuance to settle liability Depreciation and amortization Deferred income tax provision 47 46 Interest expense - non-cash Gains on investments ) ) Fair value loss (gain) on common equity put options ) Contributed services - 40 Change in operating assets and liabilities: Accounts receivable ) ) Inventories ) Deferred costs ) Deposits and other current assets Prepaid income taxes ) ) Deposits and other non-current assets Accounts payable ) ) Accrued expenses and other current liabilities Deferred revenue ) Other non-current liabilities 7 (6
